PER CURIAM.
We affirm an order denying Appellant’s motion to quash service of process. The trial court’s order is without prejudice to Appellant’s right to refile his motion at such time as there is evidence of attempted or purported service upon him individually. At this time Appellant’s motion to quash is premature as, to date, the only indication in the record concerning service is the service upon a codefendant corporation. There is no evidence of any claim of service upon Appellant individually.
STONE, FARMER and KLEIN, JJ., concur.